Citation Nr: 0636857	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
chondromalacia of the right knee.

2.  Entitlement to an initial compensable rating for 
chondromalacia of the left knee.

3.  Entitlement to an initial compensable rating for carpal 
tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In a decision dated in April 2005, the Board denied the 
veteran's claim for an increased initial rating for gout, 
denied the veteran's claims for compensable initial ratings 
for right and left knee chondromalacia, and denied the 
veteran's claims for compensable initial ratings for right 
and left wrist carpal tunnel syndrome.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2006, the Court issued 
an order which granted a June 2006 joint motion of the 
parties for partial remand of the Board's April 2005 
decision.  The joint motion remanded the veteran's claims for 
compensable initial ratings for chondromalacia of the knees, 
and for a compensable initial rating for carpal tunnel 
syndrome of the left wrist.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2006 joint motion notes that the veteran's claims 
were remanded by the Board in April 2004 in order that VA 
orthopedic and neurological examinations could be obtained to 
determine the severity of the veteran's chondromalacia and 
carpal tunnel syndrome disabilities.  The joint motion states 
that the May 2004 orthopedic examination did not address 
whether the veteran's bilateral chondromalacia could 
significantly limit functional ability during flare-ups or on 
extended use.  The joint motion also states that the May 2004 
neurological examination notes that the veteran reported 
numbness in the left hand and all the fingers, but that the 
examiner did not test the veteran's primary sensations to 
establish the extent of the sensory deficit in the veteran's 
left hand and fingers.  The joint motion requires that new VA 
examinations be obtained that comply with the instructions of 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to have VA 
orthopedic and neurological examinations.  
The claims file and a copy of this remand 
should be provided to each examiner prior 
to the examination of the veteran.

a)  The VA orthopedic examiner should 
conduct any indicated studies; note 
whether the claims folder was reviewed; 
and state a medical opinion as to: i) the 
effects of the chondromalacia of the 
right knee; chondromalacia of the left 
knee; and carpal tunnel syndrome of the 
left wrist upon the veteran's ordinary 
activity, including employment as a 
postal worker; ii) whether the veteran's 
chondromalacia of the right knee, 
chondromalacia of the left knee, and 
carpal tunnel syndrome of the left wrist 
could significantly limit functional 
ability during flare-ups or on extended 
use of the bilateral knees, and left 
wrist; iii) loss of ranges of motion of 
the bilateral knees, and left wrist 
portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; and iv) 
if present in the bilateral knees, and 
left wrist, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA joints examiner should be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

b)  The VA neurological examiner should 
conduct any indicated studies; note 
whether the claims folder was reviewed; 
and state a medical opinion as to: i) the 
effects of service-connected 
postoperative carpal tunnel syndrome of 
the left wrist upon the veteran's 
ordinary activity, including employment 
as a postal worker; ii) whether the 
veteran's carpal tunnel syndrome of the 
left wrist could significantly limit 
functional ability during flare-ups or on 
extended use of the left wrist; iii) loss 
of ranges of motion of the left wrist and 
fingers portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; iv) test 
the primary sensations of the veteran's 
left wrist and fingers and if paralysis 
exists, note whether it is incomplete 
mild, incomplete moderate, incomplete 
severe, or complete; and v) if present in 
the left wrist, note "griffin claw" 
deformity; atrophy; hand inclined to the 
ulnar side, ape hand; wrist pain with 
trophic disturbances; inability to extend 
the left hand at wrist; inability to 
extend proximal phalanges of the fingers 
or the thumb; inability to make lateral 
movements of the wrist; impaired hand 
grip; and total paralysis of the triceps.  
Any opinions expressed by the VA 
neurological examiner must be accompanied 
by a complete rationale.

2.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


